             Case 2:20-cv-00085-cr Document 15 Filed 11/20/20 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                                DISTRICT OF VERMONT

                                             )
 DENNIS JAMES DUFFY                          )
                                             )                   Civil Action No.
                       Plaintiff,            )                   2:20-CV-00085
                                             )
        v.                                   )
                                             )
 TRANSUNION RISK AND                         )
 ALTERNATIVE DATA                            )
 SOLUTIONS, INC. d/b/a TLOxp                 )
                                             )
                       Defendant.            )


               PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO
                        DEFENDANT’S MOTION TO DISMISS

       A nationwide background check company, which is a subsidiary of one of the largest

consumer reporting agencies in the nation, created a false background report on a Vermont resident

based on Vermont public records obtained from Vermont government entities. It then failed to

properly perform a reasonable investigation into the inaccuracy of the Vermont public records. In

the process, it intentionally interfered with a Vermont resident’s contractual relationships, and

defamed a Vermont resident’s reputation.

       Despite these facts, and the fact that as a wholly owned subsidiary of TransUnion,

Defendant creates hundreds or thousands of background reports on Vermont residents every year,

Defendant now contends it is not subject to personal jurisdiction in this Court. For the reasons set

forth below, Plaintiff respectfully requests that the Court deny Defendant’s Motion in its entirety.

I.     FACTS

       Plaintiff Dennis James Duffy is an adult individual who resides in Essex Junction,

Vermont. (ECF No. 8 at ¶ 2). Defendant TransUnion Risk And Alternative Data Solutions, Inc.
          Case 2:20-cv-00085-cr Document 15 Filed 11/20/20 Page 2 of 10




d/b/a TLOxp (hereafter “TransUnion Risk”) is a consumer reporting agency which conducts

business in the State of Vermont and has a principal place of business located at 4530 Conference

Way South, Boca Raton, FL 33431. Id. at ¶ 3.

       According to Defendant’s Corporate Disclosure Statement, Defendant is a wholly owned

subsidiary of TransUnion Intermediate Holdings, Inc. which is wholly owned by “TransUnion.”

(ECF No. 5). Defendant “joined TransUnion in 2013,” and offers services throughout the “U.S.,

Puerto Rico and Guam.” See <www.tlo.com/about-us> and <www.tlo.com/about-tloxp> (last

accessed September 14, 2020). (ECF No. 8 at ¶ 4). Defendant, through its parent company

“TransUnion,” is registered as a “data broker” with the State of Vermont pursuant to 9 V.S.A. §

2430 et seq, with a registration ID of 353319. Id. at ¶ 5.

       Upon information and belief, every year, Defendant creates hundreds or thousands of

reports about Vermont residents using records obtained from local and state government entities

in Vermont. Id. at ¶ 6. In or around July 2018, Plaintiff was attempting to secure a loan from a

third-party lender. Id. at ¶ 10. During all relevant periods, Plaintiff resided in Vermont. Id. at ¶

11. As part of the application to secure a loan, the lender obtained a consumer report from

TransUnion Risk. Id. at ¶ 12.

       Defendant’s report contained defamatory, derogatory and inaccurate information about

Plaintiff. Id. at ¶ 13. The inaccurate information includes, but is not limited to, criminal

convictions and criminal penalties that do not pertain to Plaintiff (hereafter “inaccurate

information”). Id. at ¶ 14. The report created by Defendant was solely about, concerned the

activities of, and aimed at, a resident of Vermont. Id. at ¶ 15.




                                                  2
           Case 2:20-cv-00085-cr Document 15 Filed 11/20/20 Page 3 of 10




        At that time that Defendant created the report, Defendant was aware that Plaintiff was a

resident of Vermont, and was aware that it was making representations about a Vermont resident’s

history, reputation, and eligibility for certain services or products. Id. at ¶¶ 16-17.

        The information contained in the report was derived from misreading of Vermont public

records. Id. at ¶ 18. The Vermont records are stored and maintained by state and local

governments within Vermont, and specifically, stored and maintained by Chittenden County. Id.

at ¶¶ 19-20. In creating the inaccurate report, Defendant obtained information from state and

local governments within Vermont, and specifically, from local government offices in Chittenden

County. Id. at ¶¶ 21-22.

        Defendant has sold reports containing the inaccurate information to third parties since at

least July 2018. Id. at ¶ 23. Defendant has been reporting the inaccurate information through the

issuance of false and inaccurate consumer reports that they have disseminated and resold to

various persons, both known and unknown. Id. at ¶ 24.

        Following receipt of the inaccurate report from Defendant, Plaintiff disputed the accuracy

of the report with Defendant in writing from July 2018 through to the present. Id. at ¶ 25. In

support of that dispute, Plaintiff provided documentation and information to prove that the

criminal offenses and criminal penalties listed in the report were inaccurate. Id. at ¶ 26. Plaintiff

submitted this dispute to Defendant through an online submission, and in accordance with

Defendant’s established procedures for disputing consumer background information. Id. at ¶ 27.

        When Defendant responded to Plaintiff’s dispute, it indicated that it intended to continue

to publish the inaccurate information, and continue to disseminate that inaccurate information to

other third parties, persons, and entities. Id. at ¶ 28.




                                                   3
           Case 2:20-cv-00085-cr Document 15 Filed 11/20/20 Page 4 of 10




       At the time of the initial dissemination of the inaccurate and defamatory report, Defendant

knew, or should have known, that the defamatory information contained in the report was false,

and Defendant acted with reckless disregard for the truth. Id. at ¶¶ 29-30. Defendant’s initial

publication of the report, its failure to correct the report following the dispute, and its continued

dissemination of the inaccurate report was willful and done with malice. Id. at ¶¶ 31-33. At the

time of the post-dispute dissemination of the inaccurate and defamatory report, Defendant acted

with reckless disregard for the truth and for its own financial self-interest, and its actions in

publishing the report were willful, and done with malice. Id. at ¶¶ 34-35.

       Since July 2018, Defendant has sold its inaccurate and defamatory reports to Plaintiff’s

prospective lenders. Id. at ¶36. As a result, of Defendant disseminating its inaccurate and

defamatory reports to Plaintiff’s prospective lenders, Plaintiff has been denied loans and the

ability to fund his business and personal expenditures. Id. at ¶ 37.

       As a result, of Defendant disseminating its inaccurate and defamatory reports to entities

attempting to engage in a contractual relationship with Plaintiff, Plaintiff has lost, and been denied

the opportunities to engage these third-party entities in a contractual relationship; Plaintiff’s

existing contractual relationships have been significantly hindered; and Plaintiff has suffered

actual damages in the form of credit denial or loss of credit opportunity, credit defamation and

emotional distress, including anxiety, frustration, embarrassment and, humiliation. Id. at ¶¶ 38-

40.

       The effects of Defendant’s conduct, and the damages sustained by Plaintiff, were felt in

Vermont. Id. at ¶ 41. The focal point of Defendant’s conduct and the harm caused by the conduct

was in Vermont. Id. at ¶ 42. Defendant was aware that it was creating a report solely about a

Vermont resident, using a misinterpretation of data obtained from Vermont local and state



                                                  4
           Case 2:20-cv-00085-cr Document 15 Filed 11/20/20 Page 5 of 10




governments, and therefore, it was foreseeable at the time that it created the inaccurate report, and

at the time that it refused to investigate Plaintiff’s disputes, that the harm from its actions would

be felt in Vermont. Id. at ¶ 43.

        The “inaccurate information” was present in numerous reports that were published and

disseminated to third parties. Id. at ¶ 55. There was no privilege among Defendant and the third

parties to which it disseminated the inaccurate and defamatory reports.        Id. at ¶ 56. As a result

of Defendant’s libel, Plaintiff has sustained significant economic and non-economic damage in

the form of damage to reputation, loss of business, loss of income, loss of standing within his

community, and emotional distress in the form of embarrassment, stress and anxiety. Id. at ¶ 59.

        During the relevant time period, Plaintiff was attempting to obtain financing and loans

through third party entities. Id. at ¶ 62. Plaintiff was expecting to enter into a contractual

relationship with the third-party lenders who would provide the financing and loans. Id. at ¶ 63.

At the time that Defendant sold the reports to the third parties, Defendant knew that Plaintiff was

attempting to, and expecting to, enter into a contract with the third parties. Id. at ¶ 66. By

disseminating an inaccurate report about Plaintiff to the third parties, Defendant knew that it

would be interfering with Plaintiff’s ability to enter into the contractual relationships with those

third-parties. Id. at ¶ 67. As a result of Defendant’s dissemination of the inaccurate report, the

third parties refused to enter into the contractual relationships with Plaintiff. Id. at ¶ 68. Plaintiff

suffered significant financial damage as a result of the third parties’ refusal to enter into

contractual relationships with Plaintiff. Id. at ¶ 69.

II.     ARGUMENT

        On a Rule 12(b)(2) motion to dismiss for lack of personal jurisdiction, the plaintiff bears

the burden of showing that the court has jurisdiction over the defendant. Metro. Life Ins. Co. v.



                                                   5
          Case 2:20-cv-00085-cr Document 15 Filed 11/20/20 Page 6 of 10




Robertson-Ceco Corp., 84 F.3d 560, 566 (2d Cir. 1996). In evaluating whether the requisite

showing has been made, the court construes the pleadings and any supporting materials in the light

most favorable to the plaintiffs. Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 732 F.3d

161, 167 (2d Cir. 2013). The allegations in the complaint must be taken as true to the extent they

are uncontroverted by the defendant's affidavits. MacDermid, Inc. v. Deiter, 702 F.3d 725, 727

(2d Cir. 2012).

       In the absence of a federal statute specifically directing otherwise, and subject to limitations

imposed by the United States Constitution, the court looks to the law of the forum state to

determine whether a federal district court has personal jurisdiction. Brown v. Lockheed Martin

Corp., 814 F.3d 619, 624 (2d Cir. 2016) (citing Fed. R. Civ. P. 4(k)(1)(A)).

       As Your Honor recently stated, “In Vermont, a court may exercise personal jurisdiction

over a non-resident defendant ‘to the full extent permitted by the ... Due Process Clause’ of the

Fourteenth Amendment.” Goldberg v. Dufour, 2020 WL 620899, at *7 (D. Vt. Feb. 10, 2020)

(Reiss, J.) (citing State v. Atl. Richfield Co., 142 A.3d 215, 220 (Vt. 2016)). Vermont’s long-arm

statute reflects a clear policy to assert jurisdiction over individual defendants to the full extent

permitted by the Due Process Clause. In re Roman Catholic Diocese of Albany, N.Y., Inc, 745

F.3d 30, 38 (2d Cir. 2014).

       “As a result, ‘the first part of [the] inquiry—the interpretation of the Vermont law

governing service of process—merges with the second part of the jurisdictional test: whether the

court's exercise of personal jurisdiction over the defendant satisfies the requirements of due

process.’” Goldberg, 2020 WL 620899, at *7 (internal citations omitted).             “This ‘analysis

consist[s] of two components: the ‘minimum contacts’ test and the ‘reasonableness’

inquiry.’” Id. (emphasis added).



                                                  6
           Case 2:20-cv-00085-cr Document 15 Filed 11/20/20 Page 7 of 10




        A. Defendant has Sufficient Minimum Contacts with Vermont for Specific
           Jurisdiction

        A State may authorize its courts to exercise specific personal jurisdiction over an out-of-

state defendant if the defendant has certain minimum contacts with the State such that the

maintenance of the suit does not offend traditional notions of fair play and substantial justice. Id.

(citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 923 (2011)). For the

purpose of establishing specific personal jurisdiction, the necessary fair warning requirement is

satisfied if the defendant has purposefully directed his activities at residents of the forum, and the

litigation results from alleged injuries that arise out of or relate to those activities. Id. (citing In re

Terrorist Attacks on Sept. 11, 2001, 714 F.3d 659, 674 (2d Cir. 2013)). Further, “’a nonresident’s

physical presence within the territorial jurisdiction of the court is no required’ to establish personal

jurisdiction.” Id. (citing Walden v. Fiore, 571 U.S. 277, 283 (2014). It is an inescapable fact of

modern commercial life that a substantial amount of business is transacted solely by mail and wire

communications across state lines, thus obviating the need for physical presence within a State in

which business is conduct. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985).

        As detailed in the Amended Complaint, Defendant has sufficient minimum contacts with

Vermont for this Court to exercise specific personal jurisdiction over this matter. In particular, the

inaccurate report that forms the basis for Plaintiff’s federal FCRA claim and his Vermont common

law claims was specifically created about a resident of Vermont. The report itself contains

information regarding Vermont public records, and was created as a result of Defendant obtaining

records from Vermont state and local government entities. The effects of the inaccurate report

were felt by a Vermont resident.

        Plaintiff’s Count I claim under the FCRA falls under two (2) independent provisions.

Pursuant to 15 U.S.C. 1681e(b) of the FCRA, Defendant is required to “follow reasonable

                                                    7
          Case 2:20-cv-00085-cr Document 15 Filed 11/20/20 Page 8 of 10




procedures to assure maximum possible accuracy of the information” it contains in the report about

Plaintiff. Here, as stated above, the critical information was about a Vermont resident, and was

included in the report based on Defendant obtaining records from Vermont government entities.

       Plaintiff’s claim pursuant to 15 U.S.C. § 1681i is premised on Defendant’s mishandling of

its investigation following Plaintiff’s dispute of the Vermont records. Under 15 U.S.C. § 1681i,

upon receipt of Plaintiff’s dispute regarding the Vermont records, Defendant was required to

conduct a “reasonable investigation” into that dispute. Given the nature of the dispute—the

accuracy of the Vermont public records—that investigation necessarily mandates additional

contact with Vermont and its government entities.

       Additionally, for purposes of Count II, the “focal point” of Defendant’s defamation of

Plaintiff is Vermont. Calder v. Jones, 465 U.S. 783, 788–89 (1984). The tortious conduct and

interference that forms the basis of the tortious intentional inference claim in Count III took place

in Vermont. In particular, the benefit of the transaction interfered with by Defendant would have

been felt in Vermont, the contractual relations interfered with would have involved a Vermont

resident and his Vermont business, and the damage sustained by the interference was similarly felt

in Vermont.

       While Plaintiff’s damage was caused by Defendant’s contacts with Vermont, Plaintiff is

not Defendant’s only link to Vermont, and instead, Plaintiff was harmed by Defendant’s regular

business activities conducted in Vermont.       As pled in the Amended Complaint, Defendant

regularly obtains records from Vermont government entities when it creates hundreds or thousands

of background reports every year on Vermont residents. As pled, and as verified by Defendant’s

Corporate Disclosure Statement, Defendant is a wholly owned subsidiary of TransUnion. (ECF

No. 5). Defendant offers background reports nationwide, including, of course, in Vermont, and



                                                 8
           Case 2:20-cv-00085-cr Document 15 Filed 11/20/20 Page 9 of 10




through TransUnion, which it joined in 2013, is registered as a “data broker” in the State of

Vermont.

        B. It is Reasonable for the Court to Exercise Personal Jurisdiction Over Defendant

        In addition to Defendant’s contacts detailed above, it is also “reasonable under the

circumstances” for this Court to exercise specific jurisdiction over Defendant. Retail Pipeline,

LLC v. JDA Software Grp., Inc., 2018 WL 1621508, at *10 (D. Vt. Mar. 30, 2018) (Reiss, J) (citing

Metro. Life Ins. Co. v. Robertson-Ceco Corp., 84 F.3d 560, 568 (2d Cir. 1996)). When an entity

reaches out beyond its home state and creates obligations between itself and a resident of the forum

state, it has purposely availed itself to the forum state, and it is reasonably foreseeable that it will

be subject to litigation in that state. Id. (citing Agency Rent A Car Sys., Inc. v. Grand Rent A Car

Corp., 98 F.3d 25, 32 (2d Cir. 1996); and Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475

(1985)).

        Here, Defendant created a background report about a Vermont resident, using records

obtained from Vermont government entities; mishandled an investigation into the accuracy of

those Vermont records, communicated with a Vermont resident and Vermont government entities

in the course of that investigation; defamed a Vermont resident; and intentionally interfered with

a Vermont resident’s ability to obtain a loan.

        Under these facts, it was reasonably foreseeable by Defendant that it would be subject to

litigation in Vermont, and reasonable under these circumstances for the Court to exercise

jurisdiction over Defendant.

        C. In the Alternative, Plaintiff Seeks Jurisdictional Discovery

        In the alternative, if the Court finds that the facts, as pled in the Amended Complaint, are

currently insufficient to maintain personal jurisdiction, Plaintiff respectfully requests that that



                                                   9
          Case 2:20-cv-00085-cr Document 15 Filed 11/20/20 Page 10 of 10




Court allow the parties to conduct limited jurisdictional discovery. Texas Int'l Magnetics, Inc. v.

BASF Aktiengesellschaft, 31 F. App'x 738, 739 (2d Cir. 2002). Discovery of this nature would

focus on Defendant’s contacts with Vermont, including the number of reports created about

Vermont residents, its contacts with Vermont entities to obtain records for its reports, its

dissemination of background reports within Vermont, and the contacts it makes with Vermont

entities following a dispute regarding Vermont records.

III.   CONCLUSION

       For the forgoing reasons, Plaintiff respectfully requests that the Court deny Defendant’s

Motion to Dismiss in its entirety.


                                             Respectfully Submitted,

                                             /s/ Joseph L. Gentilcore__________________
                                             Joseph L. Gentilcore, Esq.
                                             Admitted Pro Hac Vice
                                             FRANCIS MAILMAN SOUMILAS, P.C.
                                             1600 Market Street, Suite 2510
                                             Philadelphia, PA 19103
                                             Phone: 215.735.8600
                                             Fax: 215.940.8000
                                             Email: jgentilcore@consumerlawfirm.com

                                             /s/ Joshua L. Simonds
                                             Joshua L. Simonds, Esq.
                                             THE BURLINGTON LAW PRACTICE, PLLC
                                             2 Church Street, Suite 2G
                                             Burlington, VT 05401
                                             Phone: 802.651-5370
                                             Fax: 802.651-5374
                                             Email:jls@burlingtonlawpractice.com

                                             Attorneys for Plaintiff




                                                10
